 THREADS, INCORPORATED451The Union contends that James Nelson, Edwin Herrenbruck, andThomas Sharkey should be excluded from the unit as supervisors, and'Fred Grimm as a salesman; the Employer asserts that all four shouldbe included.Nelson and Herrenbruck were foremen before the strike whichbegan in May 1960. Since the strike Nelson has been working as amachinist and Herrenbruck as a welder.Neither is now exercisingsupervisory authority. It is not clear from the record whether Nelsonand Herrenbruck are merely temporarily assigned to nonsupervisory'duties because of a decline in business resulting from the strike, orwhether their assignment to their present duties is more or less per-manent.6 In these circumstances, we shall make no determination atthis time as to whether they are included in the unit but shall permit'them to vote subject to challenge.Thomas Sharkey is a parts man in the shop and also drives a truckpicking up and delivering merchandise.He receives considerablymore per hour than the other parts man, but there is no evidence thathe has ever acted as a supervisor.We find that he is not a supervisorand include him.Fred Grimm was a salesman when the strike started, but is nowworking as an automatic welding machine operator. According to theEmployer, his sales record during the 4 months preceding the strikewas so poor he would have been eliminated as a salesman even if nostrike had occurred.As his assignment to the shop appears to be per-manent, we include him in the unit.[Text of Direction of Election omitted from publication.]9 SeeUnited States Rubber Company,86NLRB 338, 340.Threads, IncorporatedandTextileWorkers Union of America,AFL-CIO.Case No. 11-CA-1651. July 26, 1961DECISION AND ORDEROn February 15, 1961, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-132 NLRB No. 30.614913-62-vol 132-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember panel [Chairman McCulloch and Members Leedom and.Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the following additions, modifications, andexceptions.'1.For the reasons indicated in the Intermediate Report, we agreewith the Trial Examiner that the Respondent violated Section8(a) (1) of the Act by its attempts to bypass the processes of theBoard and, buttressed by threats, to induce employees, previously un-lawfully discharged, to waive their rights to reinstatement, and byinterrogating an employee, as more fully set forth in the Interme-diate Report.The Trial Examiner also found that the Respondentviolated Section 8(a) (1) by subjecting such discriminatorily dis-. charged employees, after their reinstatement, to "surveillance withrespect to their legitimate activities during their working hours."The record shows that, after reinstating : employees who had, beendischarged because of their union activities, the Respondent subjectedthem to an extraordinary amount of watching by supervisors in orderto discover some pretext for again discharging them.,While suchwatching did not constitute surveillance in the normal sense, as it didnot involve scrutiny of employees' union or concerted activities, wefind, because of the inhibiting effect upon employees who knew theywere being watched and why; that the Respondent interfered with,restrained, and coerced employees in the exercise of the rights guar-anteed in Section 7 of the Act, in violation of Section 8(a)(1), bysuch conduct.We also find, as did the Trial Examiner, that the Re-spondent violated Section 8(a) (1) by "proclaiming to its employeesthat there would 'never be a union in the plant and that they wouldnever derive any advantage from joining a union.22.We find, as did the Trial' Examiner, that the Respondent dis-charged Leonard Fields in violation of Section 8(a) (3) and (1) of,theAct, as ' more fully set forth in the Intermediate Report..i The Trial Examiner found that the Respondent unlawfully induced James Goodson,who had been previously unlawfully discharged,to waive his right to reinstatementInview of Goodson's 1"conduct'in offering information to an executive of the respondentconcerning the preparation of the General,Counsel's case,",the Trial Examiner recom-mended that it would not effectuate the policies of the Act to reinstate GoodsonAs noexception was taken thereto, we adopt this recommendationWe correct aninadvertent error in the Intermediate Report, which does not affect the Trial,Examiner'sultimate conclusions,by substituting the word "Bell" for the word"Underwood" in thelast paragraph of section III.2Member Leedom.disagrees with this finding as he finds no such implications in thespeech upon which these conclusions are based., THREADS, INCORPORATED4533.We also -agree with the Trial Examiner that the. Respondent dis-charged William F. Bell in violation of Section 8 (a) (3) and (1) ofthe Act, but for a different reason.The Trial Examiner found thatthe Respondent discharged Bell because he engaged in note-taking.We do not rely on this rationale.The Respondent knew of Bell'sunion adherence.He had identified himself as a supported of theUnion as early as October 1959, when he testified at an earlier Boardhearing.The Respondent asserts that it discharged Bell because ofexcessive absences from his machine. It was the recognized practicein the Respondent's dyehouse, where Bell worked, for employees totake breaks of as much as 15 minutes in an hour when they had noth-ing to do in connection with their machines and the break was con-sistentwith the scheduled running time of the machine.Duringthese breaks, employees could smoke, take a drink, eat, or talk.The circumstances of Bell's discharge were similar to those in thecase of Fields, whom we have found to have been discharged becauseof his union activities.After coming to work on May 31, 1960, Belltook his first break at 4:15 p.m., which lasted about 10 minutes, andhad a smoke.At 5:30 p.m., he took a break in order to eat a sand-wich.Bell did not take another break until about 7 :15 p.m., when hewent out for a smoke.When, he returned, "a few minutes later," hewas told by his foreman, McGuire, that he would have to let Bell goas he `was riding a free horse to ,death." Before his last break, Bellhad sampled his machines, and when he was discharged they still had15 minutes to run. In the light of the Respondent's other unfairlabor practices, more fully set forth in the Intermediate Report, wefind that the Respondent utilized Bell's absences from his machine asa pretext, and that it discharged him because of his union adherence.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National' LaborRelations Board hereby orders that the Respondent, Threads, In-corporated, Gastonia, North Carolina, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in and activities on behalf of Textile'Workers Union of America, AFL-CIO, or any other labor organiza-tion, by discriminatorily discharging or refusing to reinstate any ofits employees, or in any other manner discriminating in regard to3 The factthat Belldamaged property or committed derelictions on other earlier occa-sions is immaterial as the Respondent did not purportto dischargehim for any suchalleged misconductAs in the caseof the excessive watchingof Fields andUnderwood, which we found tobe 8(a) (1), we find that the watching of Bell waslikewise excessive. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir hire or tenure of employment, or any term or condition ofemployment.(b) Subjecting any discriminatorily discharged employee, or anyother employee, to excessive watching of their legitimate activities.during their working hours, in a manner constituting interference,.restraint, or coercion within the meaning of Section 8 (a) (1) of theAct.(c) Interrogating employees concerning any personal note-takingin any manner constituting interference, restraint, or coercion withinthe meaning of Section 8 (a) (1) of the Act.(d) In any other manner interfering with, restraining, or coercing-its employees in the exercise of the rights guaranteed by Section 7 ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Leonard Fields and William F. Bell immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Leonard Fields and William F. Bell for any lossof pay they may have suffered by reason of the discrimination againstthem by payment to them of a sum of money equal to the amountwhich they normally would have earned as wages from the date oftheir discharge to the date of the Respondent's offer of reinstatement,less their net earnings during said period, said backpay to be computedon a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueLeonard Fields and William F. Bell and their right of reinstatementunder the -terms of this Order.(d)Post at its Gastonia, North Carolina, plant, copies of the noticeattached hereto marked "Appendix." ICopies of said notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the Respondent's authorized representative,be posted for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees customarily are posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not defaced, altered, or covered by any other material.(e)Notify the Regional Director for the Eleventh Region, in writ-ing, within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THREADS, INCORPORATED455APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT subject any discriminatorily discharged em-ployees, or any other employee, to excessive watching of theirlegitimate activities during their working hours in a manner con-stituting interference, restraint, or coercion within the meaningof Section 8 (a) (1) of the Act.WE WILL NOT interrogate our employees concerning any personalnote-taking in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a) (1) of the Act.WE WILL NOT discourage membership by any of our employeesin, or activities on behalf of, Textile Workers Union of America,AFL-CIO, or any other labor organization, by discriminatorilydischarging or discriminating in any other manner against anyof our employees in regard to their hire or tenure of employmentor any term or condition of their employment.WE WILL NOT in any other manner interfere with, restrain, or-coerce our employees in the exercise of their rights to self-organization, to form, join or assist labor organization, to bargain-collectively through organizations of their own choosing, and to-engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or in their right torefrain from any or all such activities.WE WILL offer to Leonard Fields and William F. Bell imme-diate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earnings theymay have suffered by reason of our discrimination against them.All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization.THREADS, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEIn the complaint the Respondent is charged with violations of Section8(a)(1),(3), and (4) of the Act. On September 27 and 28, 1960, the duly designated Trial 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer held a hearing with respect to these charges at Charlotte, North Carolina.After the testimony had been taken at the hearing, the parties waived oral argumentwith respect to the issues involved in the proceeding, and were afforded an oppor-tunity to file post-hearing briefs.However, neither the attorney for the GeneralCounsel, nor counsel for the Respondent has filed such a brief.Upon the record so made, and based upon my observation of the witnesses, I makethe following findings of fact:1.THE RESPONDENTThe Respondent, Threads, Incorporated (hereinafter sometimes referred to asThreads), is a North Carolina corporation which owns and operates a mill atGastonia, North Carolina, where it is engaged in the processing of textile products.During the year preceding the issuance of the complaint in the present case, theRespondent manufactured, sold, and shipped directly to points outside the State ofNorth Carolina f rushed products valued in excess of $50,000.u. THE UNIONTextileWorkers Union of America, AFL-CIO (hereinafter referred to as theUnion), is a labor organization that has sought to organize employees of the Re-spondent.III.THE UNFAIR LABOR PRACTICESThe Union began its attempt to organize the employees of the Respondent earlyin January 1958 but this attempt proved unsuccessful. In an election held on No-vember 13, 1958, a majority of the employees in the unit found appropriate by theBoard voted to reject representation by the Union.' Subsequently, the Union filedobjections to conduct affecting the validity of the election, and also filed chargesof unfair labor practices against the Respondent.After investigation, the GeneralCounsel issued a complaint against the Respondent alleging violations of Section8(a)(1) of the Act.The representation proceeding 2 was consolidated with thecase involving the charges of unfair labor practices,3 and a hearing with respect tothe consolidated cases was held at Gastonia, North Carolina, before Trial ExaminerEugene F. Frey, who, on July 10, 1959, issued his Intermediate Report, finding thatthe Respondent had violated Section 8(a) (1) of the Act by interrogating employeesconcerning their union activities, by engaging in surveillance of their union activitiesand giving an impression of such surveillance, and by threatening employees withvarious forms of economic reprisal if they engaged in such activities.The TrialExaminer also found that, by engaging in certain of these activities in the periodimmediately preceding the date of the election, the Respondent had interfered withthe conduct of the election and deprived its employees of their freedom of choicein selecting a bargaining representative.Under date of September 18, 1959, theBoard issued a decision adopting the findings of the Trial Examiner and an orderdirecting the Respondent to cease and desist from the unfair labor practices foundto have been committed by it, and setting aside the election of November 13, 1958,until such time as circumstances would permit the free choice of a bargaining repre-sentative by the Respondent's employees .4The Respondent did not institute judicialproceedings to set aside the order of the Board, but posted the notice required bythe order in which it declared that it would no longer engage in the unfair laborpractices which it had committed.Upon further charges filed by the Union, however, the General Counsel subse-quently issued another consolidated complaint against the Respondent,5 charging itwith violations of Section 8(a)(1), (3), and (4) of the Act, and a hearing was heldon this complaint at Gastonia, North Carolina, on October 14, 15, and 16, 1959,before Trial Examiner Arnold Ordman, who, under date of February 8, 1960, issuedhis Intermediate Report finding that the Respondent had violated Section 8(a)(3)of the Act by discharging James Goodson, Leonard Fields, and Glenn Underwoodbecause- of their union activities, and finding also that the Respondent had inde-pendently violated Section 8(a)(1) of the Act by promulgating and maintaininga no-solicitation rule, enjoining its employees from engaging in union solicitationon company property during nonworking time.The Respondent filed no exceptionsto the Trial Examiner's Intermediate Report, and under date of August 17, 1960,the Board issued an order directing the Respondent to cease and desist from itsi The Union lost the election by a vote of 262 to 2282 Case No 11-RC-11466 Case No 11-CA-13864124 NLRB 9686 Case No 11-CA-1505 and Case No 11-CA-1535 THREADS, INCORPORATED '457unfair labor practices, and to reinstate to their' former or substantially equivalent'positions,without prejudice to their seniority or other rights and privileges, thethree employees who had been found to have been discrinunatonly discharged, andto make them whole for any loss of earnings which each of them may have sufferedas the result of the discrimination, against him.Thus, the complaint in the present case represents the third time that the Re-spondent has been charged with unfair labor practices in connection with theUnion's organizing campaign.The allegations of the complaint in the present case are that: (1) instead ofsimply reinstating James Goodson, Leonard Fields, and Glenn Underwood to their,former positions, the Respondent first sought to induce them to renounce theirrights to reinstatement by offering to pay them sums of money for a renunciationof these rights, telling them at the same time that they had no future with theRespondent, and that if they were reinstated to their jobs they would be dischargedfor some reason or other; (2) the Respondent threatened its employees that theywould never get a union in the plant; put Leonard Fields and Glenn Underwood,who had been reinstated,6 under surveillance; and promulgated and enforced a ruleforbidding employees from making personal notes of any kind in the plant; 7 and(3) thereafter the Respondentagaindischarged Leonard Fields, and also anotheremployee, William F. Bell, because of their activities on behalf of the Union, andbecause these two employees had appeared for the purpose of giving testimony inthe prior unfair labor practice proceeding-.8J.W. Thompson, the personnel director of Threads, called as the first witnesson behalf of the General Counsel, in support of the allegations of the complaint,admitted in the course of his testimony that toward the end of February 1960, whichwould be several weeks after the issuance of the Intermediate Report recommend-ing the reinstatement of Goodson, Fields, and Underwood, he entered into negotia-tionswith these three discharged employees to persuade them to renounce theirrights to reinstatement to their former positions in return for various cash payments.Of course, Thompson attempted to put the best possible interpretation upon theseoffers.According to him, the Respondent's executives still felt, despite the adversefindings against them, that Goodson, Fields, and Underwood had been dischargedfor just cause, and were resolved to go on with the case. But they also felt that ifthey could reach an agreement with the three discharged employees under whichthey would agree to renounce their rights to reinstatement, in return for the immedi-ate payment to them of what would be awarded to them ultimately in backpay,9that this would avoid the morale problem that would be created by their return tothe plant after their discharge by their foremen,ls and would be preferable to incur-ring the considerable cost of further litigation. In talking to the three discharged;employees, and in attempting to persuade them to accept his offers, Thompson alsotestified, he did not go beyond an explanation of these motives.Thus, when he wasdirectly asked by counsel for the Respondent: "Did you ever, in any way, threatenby inference or expression or otherwise, any of these three men about what wouldhappen to them if they came back to work?" he replied unqualifiedly: "No."Thompson's account of the Respondent's motives in seeking to persuade Goodson,Fields, and Underwood to give up their jobs, and of the nature of the considerationwhich he offered them for doing so, does not withstand the scrutiny of analysis. Ifthe Respondent's executives were ever resolved to go on with the case unless theycould reach agreement with the three discharged employees, they certainly changedtheirminds, for Thompson was unsuccessful in attempting to persuade Fields andUnderwood to waive their rights to reinstatement.These two employees, after much9 As subsequently to be related, James Goodson was not reinstated because he had ac-cepted the Respondent's offer of a cash payment, and signed a waiver of his right toreinstatementI This is alleged to have occurred on Apr11 21 and May 19, 19608A further allegation made in paragraph 12 of the complaint that the Respondent,through Ralph Harmon, one of its supervisors, warned its employees not to talk to or haveanything to do with employees Fields and Underwood, was withdrawn at the hearing bythe attorney for the General Counsel6Thompson put this very emphatically at one point : "We were offering only . . . lossof earnings,not a penny more."'m As Thompson explained it in reference to Goodson, "once an employee leaves us, nomatter for what reason, whether he is discharged, it creates a morale problem, it is pooremployee relations for that man to come back into the plant . . Other employees don'tlike the person, the foreman has to take a man back that he knows that'he'had dischargedthe man for just cause, well, I think you can see what problems occur in that " 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressing by Thompson,gave him a figureof $5,000 as the price of abandoning theirjobs but they clearly preferred to return to work, and Thompson would notagree topay so high a price.Nevertheless, the Respondent's executives decided not to goahead with the case." Thompson was successfulin inducingGoodson, who appar-ently was then thinking of going to Georgia to enterbusiness 12 toaccept $2,000, freeand clear of all taxes, in return for a waiver of his right to reinstatement. 13But thefurther understandings under which this payment was made indicate even moreclearly that the Respondent was prepared to offer any one of the discharged em-ployees sums that might be a good deal more than theirlost earningsand "not apenny more."What was paid to Goodson was consideredas anadvanceon what-ever backpay would ultimately be awarded to him, his backpay not having yet beendetermined, and, of course, if the backpay turned out to be less than the sum thathad been advanced to him, the Respondent would be able to recoup the difference.The Respondent's records would show what Goodson would have earned inwagessince the date of his discharge but Thompson could not know what his interim.earnings might have beenand, indetermining whether he was entitled to backpay, itwould also be necessary to takeintoconsideration whether he had diligently soughtother employment.The making of similararrangementswith Fields and Underwoodwould have had the same consequences.14It is particularly necessary to takecum grano saltsThompson's explanation ofthe morale problem that would have been presented by the return of the three dis-charged employees. It is difficult to understand why employees should ordinarilyfeel aggrieved or perturbed by the reinstatement of fellow employees.Those em-ployees who wereunionadherents would certainly feel distinctly encouraged, by thereinstatement of fellow employees, who had been discharged for union activity.Thiswas precisely the effect that the Respondent was seeking to avoid.Of course, it istrue that the feelings of the foremen who had discharged them might be hurt bythe reinstatement of Goodson, 'Fields, and Underwood, but at least in the case ofanother employee, Gene ("Dean") Teague, who had been fired by a foreman notlong after the reinstatement of Fields and Underwood, Thompson was not deterredfrom agreeing with the plant superintendent that Teague should be reinstated, not-withstanding the danger that the feelings of the foreman who was overruled mightbe hurt. Surely, a foreman's feelingswould be hurt less when he was overruled by aTrial Examiner than when he was overruled by his own superintendent?I also cannot credit Thompson's denial that he made no threats to the three dis-,charged employees concerning what would happen to them if they did return towork at Threads.All three discharged employees testified that Thompson did makesuch threats, and the circumstances under which he conducted his negotiations withthem plainly indicate that they were telling the truth.Goodson testified with respect to his first interview with Thompson on February 25,or 26, 1960, as follows:I came home aroundnoon,about a quarter to twelve, I believe it was, and mywife told me thata man washere to see me, thatitwas an insurance man,thathe would be back at 12:30 to see me, and so I had dinner, and about that timewhen I finisheddinner,Mr. Thompson came to the door, and I asked him intothehouse,and he said,"No, I would rather you would come out here to my car,"and soIwent out there to the car with him, and he said that he had a propo-sition to make, and he told me that he had an offer to make me of a job back atThreads, and so I told him that I didn't wantnoneof his offers, that Iwas goingto let the National Labor Board take care of it, so he kept on, and he said, he"As a matter of fact, the negotiations with Fields and Underwood extended into thelatter part of March 1960, and by this time the Respondent could no longer have filedexceptions to the Intermediate ReportI take official notice of the fact that the time for'filing exceptions expired on March 2, 1960, and that the time for filing exceptions wasnot extendedAlthough the Board's order was not issued until August 17, 1960, it wouldseem that it represented merely a ministerial act, since Section 10(c) of the Act providesthat if no timely exceptions are filed to a proposed report and recommended order, "suchrecommended order shall become the order of the Board, and become effective as thereinprescribed "12 In fact, Goodson never went to Georgia.is The deal was consummated in the office of counsel for the Respondent, and Thompsonthen took Goodson and his wife, who was with him, to lunch, after which Thompsondrove them home14 Indeed,Thompson admittedthat,in dealing with Fields and Goodson,he had noknowledge of what earnings they had had. THREADS, INCORPORATED459'brought up about the social security and unemployment and income tax, that ifI had been working they were going to put me in jail, and that the income taxmen would come around and investigate me, and all that, and I was just liableto end up in jail somewhere, and so I told him, no, that I hadn't been working,that I was just going to let the National Labor Relations Board take care of it,and he said, "Well, I will come back tomorrow," and said for me to think it over;and another thinghe said there, he said Robert Bridges and Neal McGuire15are liable when you come back down there, they will fire you again, said I didn'thave no future in Threads, Incorporated."[Emphasis supplied.]The testimony of Fields and Underwood with respect to their meetings withThompson was pretty much to the same effect. Fields' testified that Thompson firstcame to his house, but that, when he asked him to step into the house, Thompsonsaid that he wanted him to go out to his car and talk, and that when in the course ofthe conversation, he declined Thompson's offer of money if he would give up his job,Thompson told him: "Well, if you take your job back, McGuire and Bridges one willfire you again," and he added: "We don't want you fellows back down there in theplant."Fields had two other meetings with Thompson but both of these meetingswere in drive-insat Thompson's suggestion.Similarly, when Thompson and Under-wood were arranging to meet, the personnel director told the latter that he thoughtthat they should not talk at his office but that they should meet at some other place,whereupon Underwood suggested that they meet at Keever's Amoco Station.Whenthey met there, the conversation between them took place in Thompson's car, and inthe course of the conversation Thompson remarked. "Well, I don't see why you wantto go back in there. . . . What guarantee do you have that you won't be fired again,ifyou don't follow certain rules and regulations "Two subsequent conversationsbetween Thompson and Underwood also took place at the service station.There is good reason to reject some of Goodson's testimony in the present case.About 2 weeks before the hearing Goodson went to Thompson's office in the plant.According to Goodson, the purpose of his visit was to inquire about his backpay be-cause he needed some more money to go to Jacksonville where his wife was at thetime.But, although it is denied by Goodson, I credit Thompson's testimony thatGoodson told him that if he would give him $400 he would give him some informa-tion about the scheduled hearing in the present cases, for Goodson admitted that hehad said to Thompson: "I want to see you about this trial."Moreover, there was nogood reason why Goodson should see Thompson about his backpay, which would behandled by the Board's Regional Office.Nevertheless, I credit Goodson's testimony concerning the threats Thompson madeto him.Not only does his testimony with respect to these threats have the authenticring of truth but it is entirely in harmony with the similar testimony of Fields andUnderwood, whose credibility I have no reason to doubt.Moreover, while Thomp-son denied that he had told Goodson that Bridges and McGuire would fire him ifhe came back to work, he answered a question whether he had said anything toGoodson about Bridges and McGuire by replying merely: "No, not that I recall."and he admitted that he told Goodson that if he came back to work that he wouldhave no immunity from dismissal if he did not obey the rules and perform his jobright.Under the circumstances, this remark had in itself a menacing overtone.In the last analysis, however, I reject Thompson's denials of threats because hedid not also deny the testimony of Goodson, Fields, and Underwood relating to thecircumstances under which the interviews with them took place. If Thompson wereseeking to persuade the discharged employees to waive their rights to reinstatementby perfectly legitimate means and in a perfectly legitimate manner, he would nothave proceeded as furtively as he did.He would not have huddled with them in thewinter in automobiles when he could have talked to them inside their homes, wherethey would have been more comfortable. Indeed, he would have summoned them tohis office, and even invited agents of the Board and the Charging Union to partici-pate in the meeting.He might even have left the door to his office open during themeetine.Not being a lawyer he may not have known that the right of a discrimina-torily discharged employee to reinstatement and backpay is not a private right sub-ject, like an ordinary debt, to private adjustment. but a remedy that is provided inthe public interest in order to enforce a public right,16 and hence cannot be affected15 The dyehouse, where Goodson, Fields, and Underwood had been employed, worked inthree shifts, and Bridges and McGuire were foremen on two of the shiftsBridges hadbeen Goodson's foreman at the time of his discharge16 SeeAmalgamatedUtilityWorkers, etc v Consolidated Edison Company of New York,Inc,309 U.S.261, 269;NationalLicoriceCompany vN.L R B ,309 US. 350;Agwilines, -460DECISIONS OF NATIONAL LABOR RELATIONS BOARDby any private agreement.17But, even as a layman, he knew the implications thatflow from attempts at secrecy and concealment.Thus, he testified that when Good-son, on the occasion when he came to offer him information about the hearing, sug-gested that they close the door, he said to his visitor: "Mr. Goodson, there is nothingwe have to discuss that can't be discussed with an open door "Having failed to include Fields and Underwood to renounce their rights to rein-statement, despite the unlawful pressures to which he had subjected them, Thompsonunder date of April 13, 1960, addressed identical letters to them in which he offered'to reinstate them to their jobs, or substantially equivalent ones, and asked them toreport for duty at 3 p m. on Thursday, April 21, 1960.When Fields and Underwood reported for work on April 21, 1960, each of themwas first interviewed individually by Thompson, who told each of them that, al-though the Company felt that they had been discharged for just cause, they werebeing reinstated to their old jobs, the pay rate of which had been increased in themeantime.He also told each of them that they could not expect any special priv-ileges just because the Company had been required to take them back; that theywould be expected to abide by the rules applicable to all other employees; and, ifthey did not abide by the rules, that they would be discharged by McGuire orBridges.Thompson also had each of them sign an employment application formwhich concluded with a statement:- "I have read (or have had explained to me)the company and plant rules and I understand that I am expected to observe theserules."Fields and Underwood each demurred against signing the form on theground that there might be some rules of which he might not be aware because hehad not been employed at the plant for some time 18 but Thompson told each of-them that if there were any new rules, their foreman would explain such rules tothem.The application form that Fields and Underwood were thus required to sign hadnot been in use when they had first been employed, and those who had alreadybeen employed at the time the form was introduced were not required to sign it.However, new employees were required to sign the form, and it is apparent, there-fore, that Fields and Underwood were being treated as new employeesThis washardly consistent with the idea of reinstatement to an existing position.The re-quirement that they sign the form was, therefore, in itself discriminatory.Moreover, Fields and Underwood were not permitted to start work immediatelyafter signing the employment application forms.The Respondent's executives pro-ceeded to make quite a ceremony of the occasion of their reinstatement. John J.Koppen, the Respondent's general superintendent, had all the dyehouse employees,including Fields and Underwood, assembled in the chemical room of the plant, andread to them a prepared speech, the typewritten copy of which ran to almost 21/2pages.The speech covered three separate topics, which may be characterized as(1) the reinstatement of Fields and Underwood; (2) the removal of dyeing for-mulas from the plant in violation of company rules; and (3) the position of the'Company with respect to the Union.In dealing with the first topic, Koppen called the attention of the dyehouse em-ployees to the fact that nine men had been discharged "for not doing their jobsproperly or obeying company rules" and that six of them would not "be workinghere again." 19As for the other three men, although the company could have"continued a contest of their cases and appealed to the highest courts," it had beendecided to offer these men "another chance to do their jobs satisfactorily," andthat jobs had been offered to these three men but that only two of them had "seen'fit to come back to work."After calling attention to the fact that these two menwere present and listening to what he had to say, Koppen continued: "To theseInc v. N L R B.,87 F. 2d 146, 150 (C.A.5) ; N.L R B v. General Motors Corporation,116 F 2d 306, 312 (C.A.7) ; N.L R B v. Horace G. Prettyman, d/b/a Ann Arbor Press,117 F. 2d 7'86, 792 (C.A.6); N.L.R.B. v. Newark Morning Ledger Co,120 F. 2d 262,267 (C A. 3).17N.L R B v. Louisville RefiningCo , 102 F 2d 678 (C A. 6) ;N L R.B. v. Arthur JrCotten, etal.d/b/a Kiddie Kover Manufacturing Company,105 F. 2d 179 (CA. 6).1e Fields and Underwood had been discharged by the Respondent on August26, 1959.19Koppen explained that nine men had brought charges but that "after going throughvarious hearings and red tape," it had been determined that six of them would not returntowork at Threads.This was not entirely accurate.Only eight employees had beennamed in the charge and amended charge, and only six employees had been named in theamended complaint in the consolidated casesHowever, the case of a seventh employeewas considered at the hearing and in the Intermediate Report subsequently issued by theTrial Examiner. THREADS, INCORPORATED461two men I would like to make this specifically and directly clear-we are willingto have you back so long and only so long as you do your work satisfactorily. Inorder to stay here you will be expected, just like every other employee to performyour job and perform it right!"Since he was now talking about employee conduct, Koppen made a transition tohis second topic.He pointed out that the dyeing formulas and methods used bythe company were valuable trade secrets, and that the disclosure of such informationto unauthorized persons would destroy their value to the company and that itsremoval from the plant had always been in violation of company rules.He thenmentioned that at a Labor Board hearing-this referred to the hearing involvingthe cases of Goodson, Fields, and Underwood-it had been learned that a companyemployee had made extensive notes of processing instructions and timings, and hadtaken such information out of the plant with him.Koppen went on to say that ifthis had been known at the time, the employee in question would have been dis-charged for such a flagrant violation of company rules. "I say to him and to eachof you, anyone who removes, in any manner, dyeing instructions and processingdata from this plant will be immediately discharged." 20Coming to his third and last topic, Koppen read from his speech, as follows: 21NOW WITH REGARD TO THE UNION, I WANT TO MAKE THECOMPANY'S POSITION ON THIS SUBJECT AS CLEAR AND PLAINAS'I CAN:WE ARE OPPOSED TO THE UNION. WE CONSIDER IT NOT ONLYA MATTER OF CONCERN TO THE COMPANY BUT ALSO A SERIOUSCONCERN TO YOU. IT IS OUR SINCERE BELIEF THAT IF THISUNION WERE TO EVER GET INTO THIS PLANT IT WOUD NOTWORK TO YOUR BENEFIT BUT TO YOUR SERIOUS HARM.IT IS THEREFORE OUR POSITIVE INTENTION TO OPPOSE THEUNION AND BY EVERY PROPER MEANS TO PREVENT IT FROMCOMING INTO THE PLANT.THOSE W 0 [SIC] WHO MIGHT JOIN OR BELONG TO A UNIONWILL NEVER GET ANY ADVANTAGE OR ANY PREFERRED TREAT-MENT OF ANY SORT OVER THOSE WHO DO NOT JOIN OR BELONGTO ANY [SIC] UNION.NO PERSON WILL EVER BE ALLOWED TO CARRY ON UNIONORGANIZING ACTIVITIES ON THE JOB HERE. IF ANYBODY UN-DERTAKES TO DO SO AND HEREBY [SIC] NEGLECTS HIS OWNWORK OR INTERFERES WITH THE WORK OF OTHERS, THAT PER-SON WILL BE DISCHARGED.IT IS NOT NECESSARY, AND IT IS NOT EVER GOING TO BENECESSARY, FOR ANYBODY TO BELONG TO ANY UNION IN ORDERTO WORK FOR THIS COMPANY!After reading the prepared speech,22 Koppen also remarked to the assembled'employees that "the company had given two payincreasesduring the past year."Koppen also read the same speech to all the dyehouse employees on the first andthird shifts but, since Fields and Underwood, who were on the second shift, werenot present on these other occasions.Koppen slightly changed the wording inwhich it was assumed that they were present and listening to him.The ceremonies attending the reinstatement of Fields and Underwood, includingKoppen's speech, at one and thesametime, deprived their reinstatement of itsintended prophylactic effects and further violated the provisions of Section 1 ofthe Act.The harm accomplished by the unfair labor practices, consisting of thediscriminatory discharges of the three employees, which discouraged union activitieson the part of all of the employees, could hardly be dissipated when the Respond-2°Although Koppen did not mention the culprit by name, he was none other thanGlenn UnderwoodHowever, Trial Examiner Ordman found in his report that Under-wood had taken the notes in anticipation of needing them "if Respondent should predi-cate adverse action against employees on the basis of its own records concerning suchoperations "21 In the typewritten copy of the speech, what Koppen had to say about the Union istyped entirely in capital letters, unlike the text of the rest of the speech, which is inlower caseI have adopted, therefore, the same usage22 The speech was prepared with the assistance of Thompson and counsel for theRespondentFor some reason that is not clear, the speech was sometimes referred to asa "letter" but the context makes the meaning clear 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's general superintendent in the presence of all the dyehouse employees in effectexpressed his conviction that they had not been doing their jobs satisfactorily; inother words, that they had been discharged for just cause.When the Trial Ex-aminer found that Goodson, Fields, and Underwood had been discharged becauseof their union activities, the Respondent had a choice between accepting his findings,or taking exceptions to them, and subsequently availing itself of whatever legalremedies could be invoked to attempt to set them aside. It could not, however,both eat its cake and have it, too, which in this case meant proclaiming its innocenceat the same time that it decided not to resist the findings.Moreover, Koppen wasproclaiming the Respondent's innocence at the very same time that he was engagingin the further unfair labor practice of declaring not only its unalterable oppositionto the union but that none of its employees who joined the union would ever getany advantage of any sort out of it.This was in effect a declaration in advancethat the Respondent was opposed to collective bargaining, and would never grantany benefits to any of its employees as a result of it. In announcing that the Re-spondent would oppose the union only "by every proper means," he was contra-dicting the announcement in the same breath that he was making it.One of the things that had been emphasized to Underwood and Fields upon theirreinstatementwas the importance of obeying all company rules.On or aboutMay 19, 1960, which was about a month after their reinstatement, Underwoodwas summoned to Superintendent Charles Eyeler's office to account for an allegedinfraction of a company rule.Among those present on this occasion were alsoRobert Bridges, his foreman, and Thompson.The two persons who testified in de-tail concerning what was said at this meeting are Thompson and Underwood buttheir accounts are markedly divergent.Thompson testified that the subject of the meeting was "Mr. Underwood's note-taking activities in the plant," and summarized what was said to him as follows:Mr. Underwood was told that notetaking of processing instructions and so onwas not permissible, and could result in discharge.He was also read to him[sic] that portion of Mr. Koppen's speech pertaining to taking notes of process-ing instructions.He was also specifically informed that other notetaking waspermissible,and then Mr. Underwood was, shall we say, chewed out for thenumber of re-dyes that he had been running in his job, and for the Trial Exam-iner's benefit, a re-dye is a remaking of dyeing operations that we have. [Em-phasis supplied.]Asked who the person was who had read to Underwood from Koppen's speech,Thompson testified that he was not sure "whether I did or whether Mr. Eyeler did."He revealed further in his testimony that it was Bridges, Underwood's foreman, whohad taken him to task about his redyeing, and he added: "Mr. Underwood is a goodmachine operator, and his re-dyes were excessive, and it was rather surprising."Thompson also maintained that he knew nothing about Underwood's note-takingprior to the meeting, and that it was Eyeler who told him about it.Thompson's testi-mony with respect to this was as follows:Mr. Eyeler asked did I know about it, and explained to me that Mr Bridges hadtold him that he had heard from some other source about Mr. Underwood'staking notes and creating pandemonium in the department, by having employeesconstantly running to Underwood with messages and so on,23 which in turn isgetting them away from their jobs, and interfering with Underwood's work, andpossibly had a darned good connection with the number of re-dyes that Mr.Underwoodis running.All of this testimony by Thompson was given during his direct examination by theattorney for the General Counsel.A day later when he was testifying on behalf ofthe Respondent he added some further details and contradicted his testimony of theday beforein at least one significantrespect.He testified that it was Eyeler who hadtalked to Underwood about his note-taking, and that "Mr Underwood was veryfractious or facetious in this meeting, and he acted like he did not know what process-ing instructions were or anything else."But now he was in no doubt concerningwho it was who had read to Underwood from Koppen's speech.He now testifiedthat after Eyeler had again patiently explained what they meant by processing in-structions "to reemphasize that, I read the excerpt from the exhibit here, Mr. Kop-pen's speech. ..Thompson was not asked by his own counsel whether Eyelerhad specifically told Underwood that note-taking not involving processing instructionswas permissible.Thompson was simply asked: "Was anything said to him by you,28Thompson characterized these employees as "quite a few" ; among those he namedwere three employees in the dyehouse who were known union adherents THREADS, INCORPORATED463Bridges, or Eyeler, about not taking any other types of notes?" and he replied,"There was nothing said about not taking any other kinds of notes."In giving an account during his direct testimony of what was said at the meeting,Underwood maintained that when he entered Eyeler's office Thompson rose andclosed the door, and that when, after being told that "records of certain types are notallowed," he asked for an example, Eyeler explained: "Well, the yarn quality, dyeprocesses, length of running time,comings and goings to and from the department,some employees, from the water house, et cetera...Itwas at this point, accord-ing to Underwood, that Thompson intervened in the conversation, and calling hisattention to Koppen's speech, read him the extract about the processing instructions,and added: "Now if the keeping of such records continues, you as well as the oneswho might be giving you this information can expect some form of further action."Underwood asked Thompson "what he meant by further action," and the latterreplied, "That depends."During his cross-examination, Underwood admitted thathe kept on taking notes even after the meeting in Eyelet's office, and that he continuedto receive reports from other employees but he explained that he regarded what hewas told at the interview as "designed to break the union" or else as part of "a schemeto fire us," and that he felt that the note-taking was "the only defense we had."Healso contended that the notes which he had taken prior to his discharge for similarreasons were records of faulty machines rather than of dyeing operations, and that nocompetitor could have made "heads or tails" out of them.24Insofar as the testimony of Thompson and Underwood with respect to the meetingin Eyeler's office are divergent, I credit Underwood's testimony.Thus, I am con-vinced that the Respondent's executives present at the meeting did not confine thediscussion with Underwood to the taking of notes concerning confidential informa-tion, such as processing instructions, but also brought up the subject of taking noteson the comings and goings of employees, and warned him against the taking of anysuch notes.Nevertheless, I do not believe that the allegation of the complaint thatthe Respondent promulgated and enforceda ruleprohibiting personal note-taking ofany kind has been established.Certainly there is nothing in Koppen's speech to thedyehouse employees on April 21, 1960, that deals in any way with personal note-taking by employees, and so far as the meeting on or about May 19, 1960, is con-cerned, while Underwood was warned also against personal note-taking, the warningdoes not appear to have been communicated directly to any other employees, and didnot constitute, therefore, the promulgation of any general rule.Nevertheless, theinterrogation of Underwood, which went beyond the discussion of the subject ofprocessing instructions-this in itself would have been legitimate-and the warningagainst personal note-taking that was given to Underwood in the course of thisdiscussion, was an act of interference with his rights, and constituted an unfair laborpractice, especially under the circumstances of the present case. It was the recognizedpractice in the dyehouse for the employees to take breaks of as much as 15 minutesin an hour when they had nothing to do in connection with their machines, such asadding formula, putting the machine into operation, or taking warps out of themachine, and the break was consistent with the scheduled 'running time of themachine.25During these breaks, employees could smoke, take a drink, eat, or talk.It is apparent, therefore, that personal note-taking during working hours would notnecessarily interfere with the duties of the employees.The interrogation of Underwood with respect to his note-taking looms particularlylarge when it is considered that it was followed by the discharge of Fields on May 20"for being away from his job too much," as Thompson put it.At the time of hisdischarge, Fields had been in the employ of the Respondent for about 7 years.I accept Fields' testimony with respect to the circumstances of his discharge.Almost from the moment of his reinstatement, Fields was put under surveillance byRobert Bridges, his foreman, who would sit down within 5 feet of his machine and24 Counsel for the Respondent contended at the present hearing that Underwood priorto his discharge "had some three or four hundred pages devoted almost entirely to theprocessinginstructions, and formulas, how long it took to bring a machine up to heat,how long you kept it, what change you made in it, et cetera, and when it was takenout," and requested that I take "judicial notice of that testimony "That testimonyindicates that counsel for the Respondent was exaggerating both the extent of Under-wood's notetaking and the usefulness which it would have to anyone elseWhileUnderwood's notes were voluminous, they did not run to 300 or 400 pages but to 249 pagesCounsel so stipulated after the pages had been counted by Koppen and ThompsonWhileUnderwood took down the numbers of the dyeing formulas for identification purposes, theformulasthemselves were not recordedasThis isnot disputedIndeed, it was so stipulated on behalf of the General Counseland counselfor the Respondent. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatch him for 15 or 20 minutes at a time.He was also watched by Neal McGuire,.the foreman on the first shift,26 and by Eyeler, who would come into the dyehouse,and place himself some 25 or 30 feet away from Fields' machines.On the day of hisdischarge, Fields had just put into his machine a hank that had 20 minutes to run, andhis other machine was caught up to 30 minutes. Consequently, he accepted the sug-gestionof Homer Sosebee, a fellow employee, that they go out for a smoke, and thetwo of them walked to a point only 3 or 4 feet outside the door from which Fields.could see his machines.There they were joined by Teague, and after 5 to 10 minutes.Fields and Sosebee started to return to their jobs but when Fields had gotten nearlyto his machines, Bridges met him and said to him: "Looks like Iam goingto have tolet you go again."Fields asked him "What for this time?", and Bridges replied,."Well you are staying away from your job too much." Fields protested, "Well, youcan check my production, you can check your charts and see that my machines havebeen running exactly right."Bridges told him, however, "I am not talking about yourproduction, your production is all right.You are just staying away from your jobtoo long."When Fields had gone out for a smoke, it was only the second break thathe had taken since coming to work at 3 p.m. He had taken his first break to eat hislunch, but he had eaten it at his machines.As he explained it, he had taken fewerbreaks since his reinstatement than he had taken theretofore "because I knew theywas watching me, and I knew what Mr. Thompson said, and I figured they would do,what they had said they would do."Moreover, he had not been warned by Bridges,prior to his discharge, that he was staying away from his job too much.The follow-ing morningFields went to see Thompson and to suggest that he check his productionbut he received the same comment from Thompson as he had received from Bridges,namely, that the question was not his production but his staying away from his jobtoo much, and Thompson added: "We have to take Bridges' word for it." As Fieldsleft his office, he said to Thompson "You are going to do what you said you'd do."When Thompson asked "What was that?", Fields replied, "You said you would fire,me and Underwood if we came back in, and it looks like that is what you are doing,it looks like."Thereupon Fields left and went home.Teague and Sosebee, who were both adherents of the Union, were called to cor-roborate Fields' testimony, and they testified that the time they spent in smokinghad not exceeded 10 minutes. In addition, they testified that they had observed adifference in the manner in which Bridges and McGuire subjected Fields to super-vision after he had returned to work.A disproportionate amount of the testimony at the hearing is devoted, indeed, to,this question.Many of the supervi ory employees of the Respondent, most of whomwere obviously too busy to be able to watch the employees in the dyehouse atwork, testified that they observed no change in the nature or extent of the super-vision there.At least five or six nonsupervisory employees in the dyehouse who,were called by the Respondent gave testimony to the same effect. I do not creditthe testimony of these witnesses.The most important of the witnesses who weresupervisory employees is, of course, Bridges, since he was primarily reponsible forsupervising Fields' work. In testifying at the prior hearing with respect to Fields"discharge, he admitted that he had kept him under observation for 3 days beforedischarging him discriminatorily, and it is, therefore, not surprising that he shouldhave done so again.As for the nonsupervisory employees who testified that they-observed no change in Bridges' supervisory activities, if they were really engaged'in watching Fields and Bridges to the extent that is implicit in their testimony, theyshould themselves have been discharged for neglecting their work.Moreover, itappears that the majority of them were related by marriage to supervisory employeesof the Respondent,27 or were otherwise shown to have had an interest which wouldbias them in favor of the Respondent.In any event, the question whether Bridges watched Fields more closely after hisreinstatement than before is of relatively minor importance.Even if I were to as-sume that Thompson's threats had made Fields so apprehensive that he thought thathe was being subjected to undue surveillance, although there was no real basis forhis impressions, it would not necessarily establish that his subsequent discharge wasnondiscriminatory.The crucial question is whether Bridges had a valid reason fordischarging Fields.According to Bridges, Fields "was gone three times as much as anybody else inthe plant," and he had occasion to warn him about this twice before his discharge,the first warning being given to him the Tuesday following the Thursday that he26The hours of McGuire and Bridges overlapped from 2 30 to 5 p.m21Thus, Robert L. Costner is a brother-in-law of Henry Moore, the foreman of thethird shift, and David Roy Fronenberger is a brother-in-law of Bridges. THREADS, INCORPORATED465,was reinstated, and the second some 3 or 4 days later.28 But Bridges provided no,particulars concerning the absences of Fields that had occasioned his supposed warn-ings, except that there had been improvement in Fields' behavior for a period offrom 3 to S days, and in testifying with respect to the immediate circumstances ofFields' discharge, he supplied details that are not entirely reconcilable with the.the testimony of Fields, Sosebee, and Teague.Bridges, who surprisingly, kept no.notes on Fields' alleged absences from his job, estimated that the total time involvedin his absences before his discharge was about 35 minutes, but this period ofabsence was notContinuous.Technically, therefore, Fields did not exceed the cus-tomary time limit on each break by more than a few minutes.Moreover, it is notestablished that there was a clear limitation on the number of breaks that might be,taken by an employee within a single hour.Thompson, basing himself on reports received after Fields' discharge, gave aneven more horrendous account of Fields' alleged absences from his machines thanBudges.He not only testified that Fields was absent twice as much as any otheremployee in the department-this would be the most difficult of all estimates tomake without some form of note-taking-but also that he was away no less than 40.minutes in the hour, and that this occurred "quite frequently" over a period of"several weeks."This, if true, would mean that Fields' absences began from the,moment of his reinstatement to the moment of his discharge, since he was dis-charged after working only several weeks, and that he engaged in this alleged mis-conduct during all this time, quite heedless of Koppen's and Thompson's warningsprior to his reinstatement that every employee must behave.Thompson's testimonydoes not allow even for the period of good behavior conceded by Bridges to Fields,in his testimony. If, indeed, Fields was absenting himself from his machines as.frequently and as continuously as Thompson testified, and if the Respondent's super-visors attached importance to the desirability of sticking to the machines, the.wonder grows that Bridges did not discharge Fields even sooner than he did It isalso of some significance in this connection that, although Bridges claimed that hewarned Fields twice before his discharge that he was staying away from his job toomuch, Thompson could not recall whether Bridges in discussing Fields' case withhim had told him that he had reprimanded Fields prior to his discharge.Thomp-son's inability to recall this becomes even more significant in view of his ability to.recall without any difficulty that McGuire had told him that he had reprimandedBell several times for being away from his job.Generally speaking, it is difficult to perceive why the dyehouse foremen, unless.they were keeping a particular employee under surveillance, would take any noticeof the absences of employees from their machines when such absences were per-missible for a quarter of an hour at a time. Even Bridges did not claim that Fields'allegedly excessive breaks had resulted in any damage, and he admitted that he didnot check Fields' charts when he fired him. It is not shown, moreover, that Fieldswas doing anything during his breaks that was improper, prohibited, or discreditablein itself.The Respondent called, to be sure, a considerable number of witnesses 29to establish that Fields was guilty of the grave dereliction of going on occasion tothe water fountain in the mercerizing department for drinks rather than to the foun-tain in the dyehouse itself, where the temperature was extremely high, rangingfrom 95' to 110'. The differences in the distance from Fields' machines to therespective water fountains was shown to be so small 30 that the absurdity of thiswhole issue becomes manifest.Moreover, some of the Respondent's own witnesseswere shown to have refreshed themselves from the water fountain in the mercerizingroom, not tomentionanother fountain in the bleachhouse.None other than Bridgeshimself conceded that he never did "get on" to Fields about going to the merceriz-ing department, because he did not see him do this, although he had heard about it.The Respondent's foremen did not apply the same standards of faultless behavior,apparently, to all of their employees, or else they were not interested in checkingon them to the sameextentas in the case of Fields.One employee, J. C. Jones,who was among the Respondent's nonsupervisory witnesses, when asked on cross-examination how many breaks he took, confessed "I take more than I ought to'';and also that sometimes he took three or four in an hour.On the very day ofzsThus the first warning would have been on April 26, 5 days after Fields' reinstate-ment, and the second on April 29 or 30.° They were the same nonsupervisory employees who had testified on the issue ofsurveillance.80Koppen, who measured the distances, testified that it was about 64 feet from Fields'machines to the dyehouse water fountain, while it was about 112 to 115 feet from iliamachines to the water fountain in the mercerizing department. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDFields' discharge,Costner, the brother-in-slaw ofMoore,the third shift foreman,took some rather liberal breaks without incurring even Bridges'displeasure.Heleft his machines at 6:06 p.m. and did not return until 6:23 p.m.When Costnerreturned,moreover,Bridges was standing back of his machines.At 6:37 p.m. Cost-ner left again and did not return until 7 p.m. when he was seen with Bridges.During this period Costner was also gone several times for periods of about 5 min-utes in order to take smokes.Another second-shift employee, Guy Forrest Aber-nathy, who was subsequently promoted to the drugroom,a job for which he receivedan increase in pay,also took some liberal breaks on the day of Fields' discharge.He left at 7:10 p.m. to go to the waterhouse,and returned at 7:19 p.m.He left at7:25 p.m. and did not return until 7:40 p.m., but during this period he was in theoffice talking to Bridges(the subject of the conversation is not established).From9:30 to 10:05 p.m. Abernathy went to the other side of the dyeroom and sat therewith Costner.Despite the Respondent's previous unfair labor practices, it did not,of course,lose the right to discharge employees for just cause.But, of all the reasons, which,itssupervisors could have assigned for discharging Fields, surely the flimsiest wasthe one actually chosen by Bridges.That he was himself aware of this is certainlyindicated by his own action in connection with his first discharge of Fields onAugust 26,1959.Although Fields was then allegedly staying away from his ma-chine practically all the time,contrary to Bridges' repeated instructions,he did notfire Fields for this reason alone but also for the reason that he had been running hismachines overtime.Similarly, when he had fired Underwood on the same day itwas allegedly because he was allowing certain processes to run too longandbecausehe was staying away from his machines too much. In the present case,Bridgestestified that he had fired an employeeby the name of Ellis Barker about 31/2 yearsbefore the hearing"for staying off his jobandletting his machines run" [emphasissupplied] and McGuire testified that in the last 2 years he had not fired anyone butBell, the other dischargee in the present case,for staying away from his job toomuch. In the present case, Fields was discharged at a time when he wasnottakingan excessively long break,and a time when his machines did not require his attention.In view of all the evidence,Imust conclude that the discharge of Fields for tak-ing allegedly longer breaks than other employees was simply a pretext for carryingout Thompson's threat to Fields that he would get rid of him again if he shouldinsist on being reinstated.It is true that the Respondent did not carry out Thompson's threat so far asUnderwood is concerned and that he continues to be employed by the Respondent.This is, however,far less puzzling than it seems.Thompson testified that thereason for Underwood's continued employment was that he "was staying on hisjob," and did not misbehave like Fields and Bell, but this explanation is hardly con-sistentwith the interrogation of Underwood concerning his note-taking.Indeed,the Respondent attempted to show that, with other employees coming to him con-stantly with information,he must have been neglecting his work and creating pan-demonium in the dyehouse.Moreover,the fact that he was supposedly runningan excessive number of redyes would have furnished a plausible reason for discharg-ing him even if he were staying on his job. It seems to me that there were severalreasons why Underwood was not discharged.In the first place, the very fact thathe had been subjected to prior interrogation increased the risk of any further puni-tive action against him in the near future. In the second place, the Respondent hadlearned from past experience with him that Underwood,with his qualities of fore-thought,alertness, and leadership was a formidable antagonist.In the third place,to have fired him, as well as Fields,would have established simply too pat a case.Although the Respondent did not discharge Underwood,itdid discharge a secondemployee for precisely the same reason as Fields.This second employee was Wil-liam F.Bell,who was discharged by McGuire,his foreman on May 31, 1960. Bellhad testified on behalf of the General Counsel in the previous hearing that had re-sulted in the reinstatement of Fields and Underwood,and his support of the Unionwas well known to the Respondent's executives.The circumstances of Bell's discharge were very similar to those in the case ofFields.After coming to work on May 31, at 3 p.m., Bell took his first break at4:15 p.m., and had a smoke. At 5:30 p.m., he took a break in order to eat a sand-wich.He did not take another break until about 7:15 p.m.When he came back,McGuire stopped him and told him he was "riding a free horse to death,"and that hewould have to let him go. Before his last break,Bell had sampled his machines,and when he was discharged,they still had 15 minutes to run.The next morning Bellsaw Thompson,and encountered the same unsympathetic attitude as the latter hadmanifested toward Fields.Bell told Thompson his story but Thompson told him THREADS, INCORPORATED467that he would have to take his foreman's word for it, althoughin some cases em-ployees had been reinstated by him.Underwood testified that just beforeBell's discharge,Bell had finished off a sample,and gone to the office; that he then went out for a smoke, and was discharged byMcGuire a few minuteslater; andthat when after Bell's discharge he examined hismachine it showed no more than 5minutes running time.In testifying with respect to the discharge of Bell, McGuire related a number ofdifficulties that he had had with Bell in the period prior to his discharge.On March10, 1960, Bell messed up a warp by pouring the wrong dye into his machine.Mc-Guire told him then that "he would have to stay around his machine more," and thatifhe did not, they would have to put someone else in his place.According toMcGuire, Bell "got right mad and walked off." On April 19, McGuire also testified,he noticed that Bell was not at his machine, and when he checked on him, he noticedthat he spent only 20 minutes out of the hour at his machine, having taken fourseparate breaks during the hour.McGuire told Bell that he was warning him for thelasttime.Bell got mad again but for a while he stayed around his machines.Onthe night of his discharge, it looked to McGuire as if Bell was taking advantage ofhim again by spending 40 minutes out of the hour away from his machines in orderto take four separate breaks during the hour.McGuire testified: "I caught him,coming back in the lasttime,and I said, `Bell, didn't I tell you if you didn't stayaround your machine more, I would have to put somebody else on them?' and hesaid, `Yes but that was a month or so ago,' and I said, `Well, that still goes.' So Idischarged him."Bridges, whoat certain times alsosupervised Bell's work, also testified that Bellwas "awfully careless about his work," and "he wasn't good at staying with the ma-chines," and that he had had to reprimand him "once or twice," the first reprimandbeing administered 4 to 6 weeks prior to Bell's discharge, and the second the verynight of Field's discharge.Bridges also testified that he had reported these repri-mands to McGuire.The case ofBell is sosimilar to that of Fields that it does not require extendedanalysis.There are, of course, some differences in the evidence but they are not toosignificant.So far as the degree of surveillance is concerned, McGuire clearlyappears to have watched Bell more intensively than Bridges watched Fields.Thisgreater watchfulness supplied him with what seemed to him, and to some extent was,better informationconcerningBell's derelictions.Thus, it is true that on March 10Bell did mess up a warp by pouring a wrong dye into his machine. But, much to thesubsequent regret of the Respondent's executives, he was not fired for this mistake,which was the sort of mistake which was not too uncommon in the dyehouse Inany event, it is apparent that pouring in a wrong dye is wholly unrelated to stayingat the machine.,I also credit McGuire's testimony to the extent of believing that atleast oneoccasionprior to his discharge, he warned Bell about being away from hismachines. Indeed, Bell himself testified that on April 25, which would be 4 daysafter the reinstatement of Fields and Underwood, he was talked to by Thompson, inthe presence of Bridges, about his taking excessive breaks.Nevertheless, as in thecase of Fields, Bell's breaks caused no damage, were not continuous, and were madethe pretext for his discharge at a time when he had not taken an excessively longbreak, and his machines still had a considerable time to run. In the case of Bell, it is,moreover, established even more clearly than in the case of Fields, that at the timehe was discharged by McGuire, the foreman did not even bother to ask him wherehe had been. For all that appears to the contrary, he may have left his machines ona perfectly legitimate errand connected with his duties, such as going to the office,or elsewhere.If it is indeed true thatBell, aswell as otherunionemployees, were away fromtheir machines, after the reinstatement of Bell and Underwood, more frequently thanin the past, it is apparent that the Respondent's executives were themselves re-sponsible for this situation.Having committed a whole series of unfair labor prac-tices in the recent past, including the discriminatory discharge of employees, andhaving threatened reprisals against the reinstated employees, they were hardly in aposition to discharge employees for taking legitimate defensivemeasures,such asconferring with each other during breaks, and taking notes on what was going on inthe dyehouse for use if further discharges should take place.As already related Underwood was the master note-taker in the dyehouse.Therewas, however, a second note-taker in the dyehouse, and he was none other thanBell.The findings with respect to the breaks taken by Costner and Abernathy arebased on'Bell's notes.Moreover, Costner knew that Bell and Underwood weretaking notes, and he could hardly have failed to mention this interesting fact to hisbrother-in-law who was the foreman on the third shift.McGuire admitted that he614913-62-vol. 132-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad seen Underwood taking notes,and receiving reports from other employees, anditwas this no doubt that had led to Underwood's interrogation.Bell's note-takingtook place subsequently, and it could hardly have failed to come to the attention ofthe Respondent's executives.Nothing could have been more inimical to their plansthan this note-taking,and when Bell not only became a note-taker, in addition toUnderwood, but also took notes on the very day of Fields' discharge, he courtedthe same fate.In Bell's role as a note-taker is to be found the reason for hisdischarge.I see no need to make specific findings on the allegations of the complaint that theRespondent also violated Section 8(a) (4) of the Act in discharging Underwood andFields.Such allegations are really surplusage in all cases where witnesses are alsounion members, or have engaged in union activities.The remedy is the same, more-over, whether Section 8(a) (3) or Section 8(a) (4) has been violated.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in section III, above, of this report, occur-ring in connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes obstructing commerce and thefree flow of commerce.V. THE REMEDYAs the Respondent has persistently violated the provisions of the Act in manyrespects, I shall recommend a broad form of cease and desist order, designed notonly to prevent the repetition of the specific acts of interference, restraint, and coer-cion of which it has been shown to be guilty in the present case but also to effectuateall the guarantees of Section 7 of the Act.As the Respondent negotiated privately with James Goodson to induce him towaive his right to reinstatement, and his waiver of reinstatement is not binding onthe Board, and as such waiver of reinstatement was obtained moreover by coercivemeans, I should have recommended that the Respondent offer to reinstate him tohis former position.However in view of his conduct in offering information to anexecutive of the Respondent concerning the preparation of the General Counsel'scase, I do not believe that it would be consonant with public policy or that it wouldeffectuate the policies of the Act to make such a recommendation, and I shall refrainfrom doing so.So far as affirmative relief is concerned, I shall recommend that the Respondentoffer to Leonard Fields and William F. Bell full and immediate reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights or privileges, dismissing, if necessary, any employees who may have beenhired to replace them. I shall also recommend that each of them be made whole forany loss of earnings he may have suffered because of the Respondent's discriminationagainst him by the payment to him of a sum of money which he would normallyhave earned as wages from the date of his discharge to the date of the Respondent'soffer of reinstatement, less interim earnings during such period, the backpay to becomputed on a quarterly basis as specified by the Board in F.W. Woolworth Com-pany,90 NLRB 289, 291-294. Prior to offering to reinstate these discriminatorilydischarged employees, the Respondent shall refrain from attempting in any manneror by any means to induce them to waive their rights to reinstatement. If the dis-criminatorily discharged employees accept the Respondent's offers of reinstatement,they shall be reinstated without requiring them to fill out and sign any forms that arenot also required of the employees already in the Respondent's employ, and alsowithout making any speeches to -them, or subjecting them to any other form ofceremonial upon their reinstatement.CONCLUSIONS OF LAW1.The Respondentis engaged in commercewithin themeaning ofSection 2(6)and (7) of the Act.2.The Unionis a labor organizationwithin themeaning of Section 2(5) of theAct.3.By attemptingto induceemployees who had previously been discriminatorilydischarged by the Respondent to waive their rights to reinstatement, and by makingsuch attempts coercively and without participation of Board agents; by subjectingsuch discriminatorilydischarged employees to surveillance with respect to their legiti-mate activities during their working hours; by proclaimingto itsemployees thatthere would neverbe a unionin the plant, and that they would never derive any MUELLER INDUSTRIES,INC. & MIDWESTERN FOUNDRIES, -INC.469advantage from joining a union; andby interrogatingone of'its employees concern-ing his personal note-taking on subjects of a nonconfidential nature the Respondentinterferedwith,restrained,and coerced its employees in violation of Section 8 (a) (1)of the Act.4.By discriminating with respect to the hire and tenureof employment of LeonardFieldsand WilliamF. Bell, the Respondent has violated Section 8(a)(3) of the Act.[Recommendations omitted from publication.]Mueller Industries,Inc. and Midwestern Foundries,Inc.,'Peti-tionerandLocal No. 6, International Molders and FoundryWorkers Union of North America,AFL-CIO .2Case No. 13-RM-563. July 26, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William D. Boet-ticher, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].Upon the entire record in this case, the Board finds :1.Mueller Industries, Inc., herein referred to as Mueller, operatestwo foundries, one in Bluffton, Indiana, and the other in Milwaukee,a machine shop in Aurora, Illinois, and a pattern shop, Central Pat-tern Shop Division, herein referred to as Central, in South Milwau-kee.Midwestern Foundries, Inc., herein referred to as Midwestern,is an affiliate of Mueller, and operates two foundries, one in Garrett,Indiana, and the other in South Milwaukee, on the -same premisesas Central.The foundry in South Milwaukee is operated under thename of Badger Malleable & Manufacturing Company, herein re-ferred to as Badger.Mueller and Midwestern are both Indiana cor-porations, and the principal stockholder of both is Arthur E. A.Mueller.They also have the same president and the same directorof industrial relations, who determines labor relations policy forboth.In view of the common principal stockholder, control, andlabor relations policy, we find that Mueller and Midwestern consti-tute a single employer.3We find that the Employer is engaged incommerce within the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The name of the Employer has been amended in accord with the evidencesThe name of the Union appears as corrected at the hearing.'SeeField Paper BoxCo., 130 NLRB 22.132 NLRB No. 31.